—Appeal unanimously dismissed without costs. Memorandum: This appeal by respondent from an order denying her application for the return of her child pursuant to Family Court Act § 1028 has been rendered moot by the subsequent determination of Family Court, after a fact-finding hearing. The court determined that the child is neglected and placed the child with the Cattaraugus County Department of Social Services for one year (see, Matter of Terrell H., 197 AD2d 372, 373). (Appeal from Order of Cattaraugus County Family Court, Nenno, J.—Neglect.) Present—Denman, P. J., Lawton, Fallon, Doerr and Balio, JJ.